  Case 18-12874      Doc 41    Filed 02/23/21 Entered 02/24/21 07:44:39                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-12874
Jesus Vargas and Esperanza A. Vargas         )
                                             )               Chapter: 13
                                             )
                                                             Honorable Carol A. Doyle
                                             )
                                             )
               Debtor(s)                     )

                           ORDER MODIFYING THE CHAPTER 13 PLAN

        This cause coming to be heard on the Motion of the Debtors for entry of an Order modifying
their Chapter 13 Plan;

  IT IS HEREBY ORDERED that the motion is granted as follows:

  1) The Debtors' Motion is granted. The Debtors' Chapter 13 Plan is modified to defer the existing
default to the end of the plan.

   2) Nothing in this order requires the Trustee to perform any collections on any previously confirmed
plan.




                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: February 23, 2021                                          United States Bankruptcy Judge

 Prepared by:
 Claudia F. Badillo #6294992
 Badillo Law Group, P.C.
 8745 W. Higgins Rd., Suite 110
 Chicago, IL 60631
 773-716-7736
 badillolawyer@gmail.com
